DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response to office action filed 02/12/2021.
Claims 10-19 are withdrawn.
Claims 1-9 are currently pending and have been examined.

Response to Amendment/Arguments
101
Applicant contends that claim 1 recites an improvement in application control technology. Examiner respectfully disagrees. Applicant presents several reasons why the claims recite an improvement in application control technology, however, the claims fail to reflect what applicant contends is an improvement. That is, the claims do not include the components nor steps of the invention that provide the improvement described in the specification. Additionally, what applicant contends is an improvement is merely an improvement in the judicial exception itself, and not an improvement in computers nor technology.

112(a) Lack of Algorithm
Regarding claims 1-2 and 9, these rejections are withdrawn in light of applicant's arguments.
Regarding claim 8, this rejection is withdrawn in light of the amendment to claim 8.

112(b) Hybrid Claim – Functionality Not Attributed To Claimed Structure
These rejections are being withdrawn by Examiner.

112(b) Means-Plus-Function
Regarding "image capture device", these rejections are being withdrawn in light of paras 47, 246-248 and 347 of the specification reciting sufficient structure.
Regarding "control device", these rejections are withdrawn in light of paras 260-262 and 347 of the specification reciting sufficient structure.
Regarding "management device", these rejections are withdrawn in light of paras 250-252 and 347 of the specification reciting sufficient structure.
Regarding "information processing device", this rejection is withdrawn in light of para 65 of the specification reciting sufficient structure.

112(b) Lack of Antecedent Basis
Regarding claim 3, this rejection is withdrawn in light of the amendment to claim 3.

112(b) Unclear Scope
These rejections are being withdrawn in light of applicant's claim amendments.

Prior Art
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-8:
Step 1
Claims 1-8 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) licensing applications, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions.
generate control authority information relating to an application that is configured to be executed by the image capture device, based on the image capture device and a contract relating to the application
determine whether or not the control device is authorized to control use of the application by the image capture device, based on the image capture device identification information
control use of the application in response to the receiving the control request
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “an image capture device”, “a management device”, "the image capture device and the management device being connected with each other through a network", "wherein the management device includes a first processor and a first memory storing one or more programs that, when executed by the first processor, cause the management device to", "to a control device", "from the control device", and "wherein the image capture device includes a second processor and a second memory storing one or more programs that, when executed by the second processor, cause the image capture device to" merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. "transmit image capture device identification information that identifies the image capture device ... that makes a control request", "acquire the control request made by the control device and the image capture device identification information ...", "transmit the control request made by the control device and acquired by the management device from the control device in response to determining that the control device is authorized to control use of the application by the image capture device", and "receive the control request made by the control device and acquired by the management device from the control device").

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-8 further recite (i.e., set forth or describe) the abstract idea of licensing applications. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 9:
Step 1
Claim 9 is directed to a computer-implemented method (i.e. process). Therefore, this claim fall within the four statutory categories of invention.

Step 2A Prong One
Claim 9 recites (i.e., sets forth or describes) licensing applications, an abstract idea. Specifically, but for the additional elements, Claim 9 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions.
generating control authority information relating to an application that is configured to be executed by the image capture device, based on the image capture device and a contract relating to the application
determining whether or not the control device is authorized to control use of the application by the image capture device, based on the image capture device identification information
controlling use of the application, in response to receiving the control request
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 9 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements "by the management device", "to a control device", "from the control device" and "by the image capture device" merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. "transmitting image capture device identification information that identifies the image capture device ... that makes a control request ...", "acquiring the control request made by the control device and the image capture device identification information ...", "transmitting the control request made by the control device and acquired by the management device from the control device in response to determining that the control device is authorized to control use of the application by the image capture device ...", and "receiving the control request made by the control device and acquired by the management device from the control device ...").

Step 2B
The additional elements, taken individually and in combination, do not result in claim 9, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sako (US 2011/0276501 A1).

Claim 1:
Sako discloses:
an image capture device (Fig.1; paras 62-66, 267)
a management device (Fig.1; paras 62-66)
the image capture device and the management device being connected with each other through a network (Fig.1; paras 62-66)
wherein the management device includes a first processor and a first memory storing one or more programs that, when executed by the first processor, cause the management device to (Fig.6; paras 89-91)
generate control authority information relating to an application that is configured to be executed by the image capture device, based on the image capture device and a contract relating to the application (Fig.31 item S197; paras 86, 184)
transmit image capture device identification information that identifies the image capture device to a control device that makes a control request (paras 160, 183)
acquire the control request made by the control device and the image capture device identification information from the control device (Fig.31 item S191; paras 183)
determine whether or not the control device is authorized to control use of the application by the image capture device, based on the image capture device identification information (Fig.31 items S192 & S193; paras 183)
transmit the control request made by the control device and acquired by the management device from the control device in response to determining that the control device is authorized to control use of the application by the image capture device (Fig.31 item S198; paras 130, 184)
wherein the image capture device includes a second processor and a second memory storing one or more programs that, when executed by the second processor, cause the image capture device to (Fig.6, Fig.7; paras 89-91, 93-95)
receive the control request made by the control device and acquired by the management device from the control device (Fig.31 item S198; paras 130, 184)
control use of the application in response to the receiving the control request (Fig.18 item S171; para 165)

Claim 2:
Sako discloses all limitations of claim 1. Sako also discloses:
wherein the one or more programs stored by the first memory, when executed by the first processor, cause the management device to (Fig.6; paras 89-91)
retain the application (para 87)
receive, from the control device, the image capture device identification information, the control request, and first identification information that identifies the application (Fig.31 item S191; paras 183)
transmit the control request and the application to the image capture device in response to determining that the control device is authorized to control use of the application by the image capture device (Fig.31 item S198; paras 130, 184)
wherein the one or more programs stored by the second memory, when executed by the second processor, cause the image capture device to (Fig.6, Fig.7; paras 89-91, 93-95)
receive the control request and the application from the management device (Fig.31 item S191; paras 183)



Claim 3:
Sako discloses all limitations of claim 1. Sako also discloses:
wherein the one or more programs stored by the first memory, when executed by the first processor, cause the management device to (Fig.6; paras 89-91)
retain image capture device identification information (Fig.31 item S197; paras 86, 184)
determine whether or not the control device is authorized to control use of the application by the image capture device, depending on whether or not the retained image capture device identification information matches the image capture device identification information acquired from the control device (Fig.31 items S192 & S193; paras 183)

Claim 4:
Sako discloses all limitations of claim 1. Sako also discloses:
wherein the one or more programs stored by the first memory, when executed by the first processor, cause the management device to (Fig.6; paras 89-91)
retain the image capture device identification information (Fig.16; paras 122, 187-189)
acquire the control request and the image capture device identification information from the control device (Fig.31 item S191; paras 183)
determine whether or not the control device is authorized to control use of the application by the image capture device, depending on whether or not the retained image capture device identification information matches the image capture device identification information acquired from the control device (Fig.31 items S192 & S193; paras 183)

Claim 5:
Sako discloses all limitations of claim 1. Sako also discloses:
wherein the one or more programs stored by the first memory, when executed by the first processor, cause the management device to (Fig.6; paras 89-91)
perform an authentication of the control device (paras 86, 99)
determine whether or not the control device is authorized to control use of the application by the image capture device in response to determining that the authentication succeeds (Fig.31 items S192 & S193; paras 183)


Claim 6:
Sako discloses all limitations of claim 1. Sako also discloses:
an information processing device including a transmitter that, in operation, transmits a discard request to the management device, wherein the discard request includes second identification information that identifies the contract (Fig.38; paras 86, 216-220)
wherein the one or more programs stored by the first memory, when executed by the first processor, cause the management device to (Fig.6; paras 89-91)
receive the discard request (Fig.38; paras 86, 216-220)
discard the control authority information in response to receiving the discard request (Fig.38; paras 86, 216-220)

Claim 7:
Sako discloses all limitations of claim 1. Sako also discloses:
wherein the one or more programs stored by the second memory, when executed by the second processor, cause the image capture device to (Fig.6, Fig.7; paras 89-91, 93-95)
install or activate the application in response to receiving the control request (Fig.18 item S167; para 159)

Claim 9:
Sako discloses:
generating control authority information relating to an application that is configured to be executed by the image capture device, based on the image capture device and a contract relating to the application by the management device (Fig.31 item S197; paras 86, 184)
transmitting image capture device identification information that identifies the image capture device to a control device that makes a control request by the management device (paras 160, 183)
acquiring the control request made by the control device and the image capture device identification information from the control device, by the management device (Fig.31 item S191; paras 183)
determining whether or not the control device is authorized to control use of the application by the image capture device, based on the image capture device identification information, by the management device (Fig.31 items S192 & S193; paras 183)
transmitting the control request made by the control device and acquired by the management device from the control device in response to determining that the control device is authorized to control use of the application by the image capture device, by the management device (Fig.31 item S198; paras 130, 184)
receiving the control request made by the control device and acquired by the management device from the control device, by the image capture device (Fig.31 item S198; paras 130, 184)
controlling use of the application, in response to receiving the control request, by the image capture device (Fig.18 item S171; para 165)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Kovac (US 2016/0286156 A1).

Claim 8:
Sako teaches all limitations of claim 1. Sako also teaches:
wherein the one or more programs stored by the second memory, when executed by the second processor, cause the image capture device to (Fig.6, Fig.7; paras 89-91, 93-95)
Sako does not teach:
capture an image
generates metadata based on the captured image
transmit the metadata to the control device
Kovac teaches:
capture an image (paras 44-48, 106-109)
generates metadata based on the captured image (paras 140, 147, 150, 156, 164)
transmit the metadata to the control device (paras 77, 130, 147, 149-150, 156, 176, 188)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image capture system of Sako to include capturing an image, generating metadata based on the captured image, and transmitting the metadata to the control device, as taught by Kovac, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685